Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim 1 is/are amended; claim 5 is/are added.  Currently claims 1, 4 and 5 are pending in this application.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (WO 2013118372) in view of Francis et al (4450860).
Regarding claims 1 and 5, Kimura, Fig. 1-4, discloses a fluid pressure-feed device that feeds a fluid under pressure to a fluid passage 24, the device comprising: a main tank 2 configured to be filled with the fluid; a main follower plate 11 that applies pressurizing force to the fluid inside the main tank; a sub tank 3 into which the fluid forced out from the main tank flows, the sub tank 3 being provided integrally with the main follower plate 11; and a pump 17 that feeds the fluid inside the sub tank under pressure toward the fluid passage 24; and a sub follower plate 5 that is configured to apply pressurizing force (Fig 3A -Fig 3C) to the fluid inside the sub tank to force out the fluid toward the pump 17 during a replacement operation (Fig 3A -Fig 3C, Translation Page 4, last paragraph and page 5 beginning paragraphs) of the main tank2. Kimura discloses a check valve 16 that is disposed between the main follower plate and the sub tank, and configured to open when pressure of the fluid inside the main tank becomes a given value or higher (Translation Page 5).
Kimura disclose check valve 16 in intermediate plate (main follower 11) in the flow path between the two fluid chambers (main tank 2 and sub tank 3) but fails to disclose check valve details. Francis, (Fig. 3,4), teaches a check valve 26’ between a first fluid chamber (below 12’) and a second fluid chamber (20’ and above) wherein the check valve is disposed in an intermediate plate 12’14’ in the flow path between the two chambers. The check valve comprises a check plate 26’ and a biasing spring 90 disposed between and contacting a joint plate 78 attached to a lower surface 20’ of the second chamber and the check plate 26’. The joint plate 28 comprises an opening 76 to allow fluid to pass from first chamber to second chamber (by allowing space above 94 to be ventilated to second chamber through opening 76).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kimura with a check valve comprising a check plate and a biasing spring 90 disposed between a centrally holed joint plate attached to a lower surface of the sub tank and the check plate as taught by Francis as an art-recognized functionally equivalent substitute one-way valve yielding predictable results of uni-directional flow valve opened based on pressure in upstream being greater than or equal to spring bias.
As to claim 4, a capacity of the sub tank 3 is set so as to be smaller than a capacity of the main tank 2 (see Figures) and also larger than a required amount of the fluid by a given value (when the fluid required is much smaller than sub tank volume), the required amount of the fluid being an amount of the fluid to be fed under pressure toward the fluid passage during a replacement operation of the main tank (Fig 3B,3C who the fluid still present in sub tank 3 at the end of replenishing of main tank 2).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims. Francis is cited to show incorporation of check valve details including spring resting against a joint plate attached to sub tank.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753